Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 21, 2016

                                    No. 04-15-00761-CR

                                 Christopher Shaun ORTIZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR11043
                      Honorable Kevin M. O'Connell, Judge Presiding


                                       ORDER

       The appellant’s motion for full court or panel to act on his motion and motion to abate
appeal for appointment of counsel are DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court